Exhibit 10.1

 

 



FOURTH AMENDMENT TO THE

PERCEPTRON, INC.

FIRST AMENDED AND RESTATED 2004 STOCK INCENTIVE PLAN

 

 

Pursuant to the amendment provisions in Section 10.7 of the Perceptron, Inc.
First Amended and Restated 2004 Stock Incentive Plan (“Plan”) and the approval
of the Board of Directors of Perceptron, Inc. (“Company”), the Plan is hereby
amended as set forth below:

 

1.          The following Section 9.2 (c) shall be added to the Plan, effective
immediately,:

 

(c) No Change in Control shall be deemed to have occurred or otherwise trigger
the provisions of this Section 9.2 or any provision in a Participant’s Agreement
until the consummation of the transaction or acquisition of securities of the
Corporation resulting in such Change in Control.

 

THIS FOURTH AMENDMENT is hereby adopted as of September 25, 2017.

 

 



  PERCEPTRON, INC.                             By: /s/ David L. Watza      
David L. Watza,       President, Chief Executive Officer        and Chief
Financial Officer



 

 

 

BOARD OF DIRECTORS APPROVAL: September 25, 2017

SHAREHOLDER APPROVAL: Not required

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

